Citation Nr: 0031000	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  99-112 96	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, rated 50 percent disabling.

2.  Entitlement to service connection for hypertension 
secondary to post-traumatic stress disorder.

3.  Entitlement to service connection for ulcers secondary to 
post-traumatic stress disorder.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from May 1951 to May 
1953.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO).  

FINDINGS OF FACT

1.	The veteran in this case served on active duty from May 
1951 to May 1953.

2.	On November 21, 2000, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, 
Montgomery, Alabama, that the veteran died on 
September [redacted], 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).


ORDER

The appeal is dismissed.




		
      NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 3 -


